Citation Nr: 0718068	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  05-05 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an effective date earlier than June 4, 1998, 
for the award of service connection for bilateral pes planus 
with plantar fasciitis, to include whether there was clear 
and unmistakable error (CUE) in a July 1986 rating decision 
which denied service connection fallen arches and/or 
flatfeet.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The veteran served on active duty from June 1974 to June 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.

In connection with this appeal, on his January 2005 VA Form 
9, Appeal to Board of Veterans' Appeals, the veteran 
requested a hearing before a Veterans Law Judge in 
Washington, D.C.  However, a November 2005 VA Form 119, 
Report of Contact, reflects that the veteran no longer 
desired the requested hearing.  See 38 C.F.R. §§ 20.702(d); 
20.704(d).

No other issue is before the Board a this time.


FINDINGS OF FACT

1.  By an unappealed rating action dated July 16, 1986, the 
RO denied entitlement to service connection for fallen arches 
and/or flatfeet.  This determination was confirmed by an 
unappealed October 27, 1987, rating decision.  

2.  The record does not establish that the correct facts, as 
they were known at the time, were not before the RO or that 
the RO incorrectly applied the statutory or regulatory 
provisions at the time such that the outcome of the claim 
would have been manifestly different but for the error.

3.  Correspondence from the veteran dated June 4, 1998, was 
accepted by the RO as an informal claim for entitlement to 
service connection for fallen arches and/or flatfeet.

4.  VA rating decision in June 2004 established service 
connection for bilateral pes planus with plantar fasciitis 
and assigned a 10 percent rating effective from June 4, 1998; 
there is no evidence of any earlier unadjudicated formal or 
informal claim.


CONCLUSIONS OF LAW

1.  The July 16, 1986, rating decision denying entitlement to 
service connection for fallen arches and/or flatfeet was not 
clearly and unmistakably erroneous and is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 U.S.C.A. § 3.105(a) (2006).

2.  The criteria for an effective date earlier than June 4, 
1998, for the award of service connection for bilateral pes 
planus with plantar fasciitis have not been met.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A previous RO determination that was final and binding will 
be accepted as correct in the absence of CUE.  Where evidence 
establishes such error, the prior decision will be reversed 
or amended.  See 38 C.F.R. § 3.105(a).  The essence of a 
claim of CUE is that it is a collateral attack on an 
otherwise final rating decision by a VA Regional Office.  
Smith v. Brown, 35 F. 3d 1516, 1527 (Fed. Cir. 1994).  As 
such, there is a presumption of validity which attaches to 
that final decision, and when such a decision is collaterally 
attacked, the presumption becomes even stronger.  See Fugo v. 
Brown, 6 Vet. App. 40, 44 (1993).  Therefore, a claimant who 
seeks to obtain retroactive benefits based on CUE has a much 
heavier burden than that placed upon a claimant who seeks to 
establish prospective entitlement to VA benefits.  See Akins 
v. Derwinski, 1 Vet. App. 228, 231 (1991); see also Berger v. 
Brown, 10 Vet. App. 166, 169 (1997) (recognizing a claimant's 
"extra-heavy burden" of persuasion before the Court in a 
claim of CUE).

In asserting a claim of CUE, the claimant must show that: (1) 
either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made;" and (3) a determination that there was CUE 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Damrel v. Brown, 6 
Vet. App. 242, 245 (1994), quoting Russell v. Principi, 3 
Vet. App. 310, 313-314 (1992) (en banc).

The Court has further elaborated that CUE is a very specific 
and rare kind of error of fact or law that compels the 
conclusion, without doubt, that but for the error, the result 
would have been manifestly different.  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  Final decisions are accorded a 
presumption of validity, and to simply claim CUE on the basis 
that a previous adjudication had improperly weighed and 
evaluated evidence can never rise to the stringent definition 
of CUE.  Luallen v. Brown, 8 Vet. App. 92, 94 (1996); Fugo, 6 
Vet. App. at 44 (citing Russell, 3 Vet. App. at 314).  
Similarly, broad brush allegations of "failure to follow the 
regulations" or "failure to give due process," or any 
other general, nonspecific claim of error cannot constitute a 
valid claim of clear and unmistakable error.  Id.

The Court has held that a rating decision does not remain 
"pending and unadjudicated" because VA failed to 
"sympathetically read" an original claim.  Nelson v. 
Principi, 18 Vet. App. 407 (2004).  The Court has also held 
that a breach of a duty to assist cannot form the basis for a 
claim of CUE.  Hazan v. Gober, 10 Vet. App. 511 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994) (failure to fulfill 
duty to assist cannot be basis for CUE even when medical 
record that RO erroneously failed to obtain later formed 
basis for award of service connection when RO obtained 
record).

In Cook v. Principi, 353 F.3d 937 (Fed. Cir. 2003), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a breach of a duty to assist 
cannot constitute CUE.  The Federal Circuit, citing Caffrey, 
also noted that a CUE claim is an attack on a prior judgment 
that asserts an incorrect application of law or fact and that 
an incomplete record, factually correct in all other 
respects, is not CUE.

In this case, the veteran contends that service connection 
for his feet should have been awarded effective from the date 
of an original claim for service connection on July 7, 1986.  
He and his representative assert that his original claim 
should have never been denied because a February 18, 1975, 
service medical record shows that his arch and heel condition 
were aggravated by prolonged standing and marching.  
Specifically, it is argued that the July 1986 rating decision 
contained CUE because the veteran's feet were clinically 
normal upon enlistment and VA failed to apply the presumption 
of soundness and presumption of aggravation.  

The evidence of record at the time of the July 1986 rating 
decision included a VA Form 21-526, Veteran's Application for 
Compensation of Pension, received by VA on July 7, 1986, and 
the veteran's service medical records.  The medical evidence 
at the time of the July 1986 rating decision consisted of 
service medical records which showed that the veteran's feet 
were clinically normal upon enlistment examination in April 
1974, he entered active duty in June 1974, and initially 
sought treatment for problems with his feet in August 1974.  
He sought treatment for foot complaints in January 1975 and 
February 1975.  

The July 1986 rating decision specifically considered the 
February 18, 1975, service treatment record, noted that the 
remaining service medical records were silent for additional 
complaints of or treatment for flatfeet, and that the 
veteran's feet and musculoskeletal system were clinically 
normal on discharge examination in March 1977.  There was no 
medical evidence of post-service complaints or treatment for 
the veteran's feet at the time of the July 1986 rating 
decision, nine years after the veteran's separation from 
active duty service, providing evidence against this claim.  

The evidence added to the record after the July 1986 rating 
decision includes VA and private treatment records which 
include findings of bilateral pes planus with plantar 
fasciitis and opinions based on a review of his medical 
records that this disorder is directly related to the 
veteran's period of active duty service.  

Based upon the evidence of record at the time of the July 
1986 rating decision, the Board finds this rating decision 
was not "clearly" and "unmistakably" erroneous.  The 
veteran did not appeal that decision and it is final.  The 
record does not establish that the correct facts, as they 
were known at the time, were not before the RO or that the RO 
incorrectly applied the statutory or regulatory provisions 
such that the outcome of the claim would have been manifestly 
different but for the error.  

At the time of the July 1986 rating decision, the RO 
specifically considered the February 1975 service medical 
record and determined that, based upon consideration of all 
the medical evidence, fallen arches and/or flat feet 
preexisted service and were not aggravated therein.  

It is argued that the July 1986 rating decision contained CUE 
because the veteran's feet were clinically normal upon 
enlistment, a February 1975 service treatment report noted 
aggravation, and VA failed to apply the presumption of 
soundness and presumption of aggravation.  However, inasmuch 
as the July 1975 rating decision noted that the veteran's 
feet were clinically normal upon enlistment and specifically 
considered the February 1975 service medical record in 
determining that the disorder of the veteran's feet 
preexisted service and were not aggravated therein, the Board 
finds that the July 1986 rating decision included 
consideration of the presumption of soundness and presumption 
of aggravation.  Thus, the July 1986 rating decision did not 
contain CUE as claimed by and on behalf of the veteran.  

It is important for the veteran to understand that a lack of 
treatment after service for this condition and years after 
service provides a basis, in and of itself, to conclude that 
the prior rating action was not unmistakably wrong.  See, 
generally, Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).

It appears that the appellant is essentially requesting that 
the Board reweigh or reevaluate the evidence and reach a 
different conclusion.  However, such a disagreement with how 
the facts were weighed or evaluated is not clear and 
unmistakable error.  Russell, 3 Vet. App at 313.  Therefore, 
the Board concludes that the July 1986 rating decision was 
reasonable based upon the record and governing laws and 
regulations as they existed in July 1986.

Based on the foregoing, the Board finds that the July 1986 
rating decision which denied service connection for fallen 
arches and/or flatfeet was supported by the evidence then of 
record and was consistent with the law and regulations then 
in effect.  Therefore, the Board concludes that the July 1986 
rating decision was not clearly and unmistakably erroneous 
and cannot be revised or reversed based on CUE.  38 U.S.C.A. 
§ 5109A; 38 C.F.R. § 3.105(a).

Having found that there is no CUE in the July 1986 rating 
decision, the Board has also considered whether an earlier 
effective date is warranted based on the date of the 
veteran's claim.

The effective date for new and material evidence other than 
service medical records received after a final disallowance 
is the date of receipt of the claim to reopen or date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(i); 38 C.F.R. §§ 3.400(q)(1)(ii), 3.400(r).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication or action indicating an intent to apply for VA 
benefits from a claimant or representative may be considered 
an informal claim.  Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a).  Simply stated, the 
veteran must file a claim.

The RO granted service connection for bilateral pes planus 
with plantar fasciitis in a June 2004 rating decision.  It 
established an effective date for the award of June 4, 1998, 
the date the claim to reopen was received.  The veteran seeks 
an earlier effective date.

Review of the evidence shows that entitlement to an earlier 
effective date prior to June 4, 1998, is not warranted.

The veteran claims entitlement to an earlier effective date 
of July 7, 1986, the date of receipt of his original claim 
for service connection for bilateral pes planus with plantar 
fasciitis.  However, by a July 1986 rating decision, the RO 
denied this claim, the veteran did not appeal, and it became 
final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 
20.302, 20.1103.  Moreover, as noted above, the Board finds 
that the July 1986 rating decision was reasonable based upon 
the record and governing laws and regulations as they existed 
in July 1986.

It follows that the July 7, 1986 claim cannot be the basis 
for entitlement to an earlier effective date according to 
38 C.F.R. § 3.400(q)(1)(ii).  Instead, the proper effective 
date is the date of the receipt of the claim to reopen or 
date entitlement arose, whichever is later.  Id.

The Board adds that neither the veteran nor his 
representative provided a communication requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit for impairment of the feet between 
the time of the July 1986 final rating decision and the June 
4, 1998 claim to reopen.  38 C.F.R. § 3.1(p), 3.155(a).

Based on the above, in the present case, under laws and 
regulations applicable to reopened claims, it is readily 
clear that the effective date of June 4, 1998 is proper.  
Therefore, there is no basis for establishing an effective 
date earlier than June 4, 1998 for the award of service 
connection for bilateral pes planus with plantar fasciitis.  
38 U.S.C.A. §§ 5107(b), 5110; 38 C.F.R. § 3.400.  The appeal 
is denied.

The Board fully understands the veteran's contentions.  
However, the Board is bound by VA laws and regulations and, 
in the present case, there is simply no legal basis for 
finding that an earlier effective date for the grant of 
service connection for bilateral pes planus with plantar 
fasciitis is warranted.  The provisions of 38 U.S.C.A. 
§ 5107(b) have also been considered but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.  It is important for the veteran to understand 
that, even today, the question of whether the veteran's 
disorder was aggravated by his service is not entirely clear. 

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that where the law not the evidence is dispositive, as 
in this case, the Board should deny an appeal because of an 
absence of a legal merit or the lack of entitlement under the 
law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The 
appellant has failed to allege facts which meet the criteria 
in the law or regulations, and the claim must be denied.  
Therefore, the duty-to-notify provisions are not applicable 
to this case.

Given the parameters of the law surrounding CUE claims, the 
Board notes that the duties to notify and assist imposed by 
the VCAA are not applicable where CUE is claimed, either in 
Board decisions (see Livesay v. Principi, 15 Vet. App. 165 
(2001)), or in RO decisions (see Parker v. Principi, 15 Vet. 
App. 407 (2002)).  As noted in Livesay, clear and 
unmistakable error claims are not conventional appeals, but, 
rather, are requests for revision of previous decisions.  A 
claim based on clear and unmistakable error is fundamentally 
different from any other kind of action in the VA 
adjudicative process.  A litigant alleging clear and 
unmistakable error is not pursuing a claim for benefits, but 
rather is collaterally attacking a final decision.  Livesay, 
15 Vet. App. at 178-179.  Moreover, that litigant has the 
burden of establishing such error on the basis of the 
evidence then of record.  Id.  

In any event, assuming (in the alternative) that the duty-to-
notify provisions of the law are applicable to this case, the 
Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  A letter dated in December 2003 satisfies the duty 
to notify provisions as this letter discusses the criteria 
with respect to the original issues of new and material 
evidence and service connection.

The Board observes that notice was not provided before the 
May 2001 rating decision which determined that new and 
material evidence had not been submitted to reopen the claim 
of entitlement to service connection for fallen arches and/or 
flatfeet.  However, the RO did furnish proper notice 
regarding this issue December 2003 and the veteran's claim 
was subsequently reopened and service connection was granted.  
Thus, the Board finds that the RO ultimately provided all 
notice required under 38 U.S.C.A. § 5103(a) with respect to 
the issue on appeal, such that defect as to timing was cured.  
Moreover, in the event any defect in notice or assistance is 
found, the Board emphasizes that, inasmuch as the veteran's 
underlying claim for service connection was granted, such 
defect does not result in any prejudice to the veteran.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The Board emphasizes that the appeal with respect to an 
earlier effective date for bilateral pes planus with plantar 
fasciitis arises from an initial rating decision when the RO 
awarded service connection, such that the original letter 
refers to the requirements for establishing service 
connection for this claim.  VA's Office of General Counsel 
has held that there is no requirement for additional 
38 U.S.C.A. § 5103(a) notice on a "downstream" issue, i.e., 
an earlier effective date after an initial award of service 
connection, if proper VCAA notice for the original service 
connection issue was already provided, as is the case here.  
VAOPGCPREC 8-2003.  Therefore, the veteran has been provided 
adequate notice and, inasmuch as the effective date of 
service connection and schedular rating for this disorder was 
in accordance with pertinent regulations, there can be no 
possibility of prejudice.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

As for the duty to assist, the RO has obtained the veteran's 
service, VA, and private medical records, copies of his VA 
examination reports, and he has submitted lay evidence in the 
form of his written communications.  The evidence associated 
with the claims file adequately addresses the requirements 
necessary for evaluating the claim decided herein.

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of his claim.  While 
additional attempts to obtain information can always be 
undertaken, in light of the record, the Board finds that such 
an additional attempt, in light of the extensive efforts 
already performed in this case, can not be justified.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.

In this regard, it is noted that the November 2004 SOC did 
not address the CUE component of the veteran's claim.  
However, the May 2007 Informal Brief of Appellant in Appealed 
Case specifically states that the veteran's representative is 
familiar with the requirements of CUE and requests that the 
Board adjudicate this claim rather than remanding for an SSOC 
which addresses the CUE contention by and on behalf of the 
appellant.  Moreover, given the legal research and reasoning 
evidenced by the May 2007 Informal Brief of Appellant in 
Appealed Case, the Board finds that remand of this case for 
the issuance of an SSOC would constitute a warrantless 
procedural exercise.  The Board finds that the presumption of 
prejudice on the part of VA has been rebutted in this case by 
the May 2007 Informal Brief of Appellant in Appealed Case 
which demonstrates that the veteran and his representative 
have actual knowledge and understanding of the requirements 
to succeed in his claim.  

Upon consideration of the foregoing, the Board finds that VA 
has satisfied its duties to notify and assist and additional 
development efforts would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the appellant 
is not prejudiced by the Board's adjudication of his claim.


ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


